Citation Nr: 0737828	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  01-01 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant had service in the National Guard from 
September 1991 to September 1994, including active duty for 
training such as from January 20, 1992, to May 15, 1992.  He 
did not serve on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
1999 by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In September 2007 the appellant testified at a Board hearing.  
During the hearing, he withdrew his claim to reopen for 
service connection for bilateral leg and ankle disabilities.  


FINDINGS OF FACT

1.  By a rating decision in July 1997, the RO denied the 
appellant's claim for service connection for a back 
disability.  

2.  Evidence received since the July 1997 rating, when 
considered together with all of the evidence, both old and 
new, is not so significant that it must be considered to 
fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
July 1997 rating decision, and the appellant's claim of 
entitlement to service connection for a back disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter dated 
in January 2004 regarding the appellant's claims to reopen 
for a back disability.  The letter dated in January 2004 
included the type of evidence needed to reopen a service 
connection claim, that is new and material evidence 
substantiating the underlying claim of service connection for 
a back disability.  The letter indicated the type of evidence 
VA would obtain, such as VA records, and records of other 
Federal agencies and that the appellant could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The appellant was asked to submit any 
evidence that would include that in his possession.  In March 
2006 the appellant received notice of the provisions for 
disability ratings and for the effective date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence) and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability assignable).  To the extent that the notice did 
not specifically add the evidence necessary to establish the 
underlying claim for the benefit sought, that is the 
appellant's back disability was incurred in or aggravated by 
service, the Board finds that the appellant had actual 
knowledge of the need to submit evidence to show that his 
back disability was due to service.  Such is clearly 
demonstrated by his testimony in September 2007 and statement 
received in February 2004.  

In this case, the rating decision currently on appeal was in 
September 1999, which prior to November 9, 2000, the date the 
VCAA was enacted.  The appellant received VCAA notice in 
January 2004.  Nevertheless, the timing defect was cured 
without prejudice to the appellant because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim as had the opportunity to submit 
additional argument and evidence.  The claim was 
readjudicated after the content-complying VCAA notice as 
evidenced by the supplemental statements of the case, dated 
in October 2004 and March 2006.  As the essential fairness of 
the adjudication has not been affected, the presumption of 
prejudicial error as to the timing of the notice regarding 
the claim on appeal is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

To the extent that VCAA notice pertaining to degree of 
disability and effective date was not provided in the VCAA 
letter of January 2004, as the claim is denied, no disability 
rating or effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
appellant with respect to this limited VCAA content error.  
See Sanders.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
and administrative records, private and VA records.  The 
appellant in his Form 9 Appeal, dated in February 2001, noted 
his records from Fort Knox or the Inspector General were not 
obtained.  The evidence shows that the appellant's medical 
records while he was in the National Guard are included in 
the claims folder and thus all pertinent records are 
associated with the file.  The appellant is claiming his back 
was aggravated by a lifting injury in August 1994.  His 
National Guard records suggest he had Annual Training in 
August 1994 and therefore further verification of duty status 
is not necessary.  

During his Board hearing in September 2007, the appellant 
requested a VA examination.  The VCAA left intact the 
requirement that an appellant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).
Since the Board is finding that new and material evidence has 
not been submitted, a VA examination is not in order.  In any 
event, the Board otherwise notes that the appellant was 
afforded an adequate VA examination for his back disability 
in April 2003.  

As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist.  Id.  


Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2006).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state, under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(3).  The Board notes that presumptive 
provisions in the law, such as the presumption of soundness 
or aggravation, do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The most recent denial by the RO was in July 1997.  In the 
July 1997 rating decision, the appellant was denied service 
connection for a back disability.  This decision was not 
appealed and is final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the appellant's request to reopen which 
resulted in the September 1999 rating decision was received 
prior to August 2001, the new version of 38 C.F.R. § 3.156(a) 
does not apply in this case. 

Although not clearly articulated by the RO, the Board 
believes that the RO in effect reopened the appellant's claim 
in the December 2003 supplemental statement of the case, but 
then proceeded to deny on the merits.  Regardless of whether 
the RO reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for service connection for a back disability.  

A rating decision dated in July 1997 denied service 
connection for a back injury on the basis that the service 
records associated with the National Guard incident when the 
appellant lifted a 5-gallon container did not demonstrate a 
permanent aggravation of the preexisting back disability by 
objective evidence.  Evidence of record at the time of the 
July 1997 rating decision consisted of the following:  

Service medical records indicated the appellant injured his 
back in a motor vehicle accident in June 1994 and again in 
August 1994 while on Annual Training when he lifted a five 
gallon container of water.  Treatment records show the 
appellant related a history of Schuerman's disease and 
scoliosis.  

Private treatment records from St. Elizabeth Health Service 
dated from 1994-1995 showed treatment for low back pain.  The 
May 1995 records indicated the appellant was treated for back 
pain following his motor vehicle accident 2-3 years before.  
The diagnoses were multiple abrasions and contusion.  X-rays 
revealed increased kyphosis with mild anterior wedging of T6 
and T7 with slight irregularity of vertebral end plates.  
Records from the Family Chiropractic Health Center indicated 
treatment for low back pain.  

A VA examination of March 1997 provided a diagnosis of 
chronic lumbosacral strain.  In June 1997, a lay statement 
from a family member reported the appellant's accident in 
June 1994 and, after that, an injury in the National Guard.  

Pertinent evidence received since the July 1997 rating 
decision includes the following.

Primarily copies of previously submitted service medical 
records dated in August 1994 and copies of records from St. 
Elizabeth Health Service.

The appellant's testimony during his RO hearing in August 
2000 and his Board hearing in September 2007, regarding 
aggravation of his back injury in the National Guard.  

Private medical records from 1994 to 2004, to include Social 
Security Administration records documenting treatment for 
thoracic and low back pain.  These records showed the 
appellant sustained a back injury in September 1996.  In June 
1998 he lifted a child and exacerbated his back injury.  The 
diagnosis was low back strain.  The records indicated the 
appellant had lumbar and thoracic epidural steroid 
injections.  His MRI in March 2000 reported early 
degenerative disc disease at L5/S1 with minimal central disc 
prolapse and increased dorsal kyphosis, with mild development 
appearing wedging of T7 through T12 bodies.  During a private 
evaluation in December 2003, the appellant complained of back 
pain since 1994.  In September 2003 he had a diagnosis of 
degenerative disease of the lumbar spine.  A record dated in 
January 2004 noted the appellant fell down the stairs and had 
complaints of low back pain.  These records also showed the 
appellant underwent surgery for his cervical spine; however, 
in his Form 9 Appeal he indicated he was not claiming his 
neck disability is due to military service.  

A VA examination in April 2003 provided diagnoses to include 
chronic low back pain, early degenerative disk disease L5-S1 
and no radiculopathy.  The examiner opined that there was no 
motor weakness, no true sensory changes and thus based on the 
current evaluation, x-rays and MRIs, concluded there is no 
clear evidence of an aggravation of the appellant's back 
injury while in the National Guard.  The examiner defined 
aggravation as objective worsening of the appellant's back 
disability.  

Lay statements received in January 2004 from family, friends 
and fellow servicemen, indicating the appellant aggravated 
his back in the National Guard.  

While the appellant submitted some copies of previously 
received evidence, duplicative evidence by its very nature 
may not be considered new and material evidence.  Most of the 
evidence added to the claims file since the July 1997 rating 
decision is new, in that it was not previously of record.  
The evidence documents the appellant's current back 
disability, with history as reported by the appellant and 
without a nexus opinion linking such disability to service; 
that is, it does not show that the disability was aggravated 
by service or is otherwise related to the appellant's 
service.  For example, the April 2003 VA examiner found no 
aggravation due to service.  Other records document the 
veteran's history without subsequent nexus to service.  
Hence, the evidence does not address the bases for the 
previous denial of the appellant's claim.  As such, this new 
evidence is not both new and material.  See Cox v. Brown, 5 
Vet. App. 95 (1993) (Records showing treatment years after 
service which do not link the post-service disorder to 
service are not considered new and material evidence); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

During the Board hearing in September 2007, the appellant and 
his representative argued that the July 1997 rating misread 
the date of private treatment records, the record were 
reported to be dated in 1993, when in fact their date was in 
1995.  Such arguments do not constitute new and material 
evidence and are insufficient to reopen the appellant's 
claim.  The Board does not doubt the sincerity of the 
appellant's belief that he has current back disability due to 
service.  His testimony as to medical causation cannot serve 
as new and material evidence.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  Thus, the additional evidence received is cumulative 
and redundant, does not bear directly and substantially upon 
the specific matters under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It is not "new and 
material," and the appeal to reopen the claim of service 
connection for a back disability must be denied.  


ORDER

New and material evidence has not been received to reopen the 
appellant's claim of service connection for a back 
disability.  The appeal is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


